—In an action, inter alia, to recover payment pursuant to a letter of credit, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Franco, J.), entered January 6, 2000, which, after a nonjury trial, dismissed the complaint.
Ordered that the plaintiffs notice of appeal from a decision dated February 9, 1999, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
The plaintiff contends that a letter of credit was issued by the defendant in its favor on behalf of an entity known as Nissi Trading Corporation when a draft copy was faxed to the office of Nissi Trading Corporation or when the original document was temporarily handed to the plaintiffs representative for review. However, the testimony adduced at trial revealed that the plaintiffs representative was specifically informed that the letter of credit was incomplete and had not yet been issued. *298Thus, the Supreme Court’s determination that no letter of credit was actually issued pursuant to Uniform Commercial Code § 5-106 (1) (b) is supported by the record and shall not be disturbed (see, Claridge Gardens v Menotti, 160 AD2d 544). Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.